ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-112, concluding that JOHN L. WEICHSEL of HACKENSACK, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), and RPC 8.4(a)(violation of the RPCs), and good cause appearing;
It is ORDERED that JOHN L. WEICHSEL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.